         Case 1:19-cv-11467-PBS Document 5 Filed 07/05/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

ALIRIO TEIXEIRA BAPTISTA,             )
                                      )
             Petitioner,              )
                                      )
             v.                       )       C.A. No. 19-11467-PBS
                                      )
MR. TODD LYONS, et al.,               )
                                      )
             Respondents.             )
                                      )

                             ORDER OF SERVICE

YOUNG, D.J.

     Immigration detainee Alirio Teixeira Baptista has filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2241.

     Upon review of the petition, the Court hereby orders:

     1.     The clerk of this Court shall serve a copy of the

petition upon all three respondents, the United States Attorney

for the District of Massachusetts, and the Attorney General for

the Commonwealth of Massachusetts.

     2.     The respondents shall respond to the petition on a

date to be set later by the Court.

     3.     The Court’s Standing Order (ECF No. 3) and Temporary

Restraining Order (ECF No. 4) remain in force.           The Clerk shall

serve copies of these orders with the petition.

SO ORDERED.

Dated:    July 5, 2018             /s/ William G. Young_____________
                                  WILLIAM G. YOUNG
                                  CHIEF, U.S. DISTRICT JUDGE
